DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 15, 16, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims 2-5, 7, 9, 13-15, 18-20, 22-25 are rejected based on  their dependency.
Claims 1, 6, 15, and 16 recite the limitation “the received data.” There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 17 are vague and indefinite because the following claim elements are inconsistent from multiple to single; “one or more bounding boxes” … “the bounding box's”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 17, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US 2020/0175303) in view of Mannino et al. (US 2016/0328856).

Regarding claim 1, Bhat teaches a computer system for monitoring an area of interest for activity, comprising: a processor configured to execute an application program interface that receives a user selection of one or more activity models for analyzing a specified activity in an area of interest, the specified activities being related to patterns and changes in human behavior and/or activity (see figure 1, para. 0043, 0057, where Bhat discusses user activity selection used to detect person activity);
a receiving device configured to receive data of at least one data type, the data being obtained from one or more devices monitoring the specified activity in the area of interest (see figure 1, figure 5, para. 0024, 0027, 0029, 0042-0043, where Bhat discusses obtaining images of people performing activities in regions of interest);
memory device configured to store reference data associated with the one or more activity models (see figure 1, figure 5, para. 0027-0029, 0061, where Bhat discusses user database storing user interest and activity models);
compare the measure of data differences or data matches to a predetermined threshold and determine whether the measured data triggers a reportable activity based on the comparison (see claim 1, para. 0050, 0069-0070, 0081-0084, where Bhat discusses analyzing the image to determine if the difference satisfies a similarity threshold triggering a user notification. The region of interest is associated with the user interest model);
generate a data signal encoded with information associated with at least one of: the at least one selected watchboxes, the one or more features of the received data analyzed in the selected watchboxes, and measurement data indicating whether the one or more features of the received data trigger a reportable activity (see claim 1, para. 0050, 0069-0070, 0081-0084, where Bhat discusses analyzing the frame region of interest to determine if the difference the similarity threshold triggering a user notification).
Bhat does not expressly teach the processor being further configured to: execute at least one watchbox for each of the one or more selected activity models, the at least one watchbox being used to capture feature data from the received data, the feature data including at least one of features and properties of events or activities occurring in the area of interest, the at least one watchbox including one or more bounding boxes for comparing the received data to reference data, the one or more bounding boxes having one or more attributes which correspond to the feature data and the reference data to be compared according to a specified data type; measure, for each bounding box, one of data differences and data matches between the received data and the reference data based on the bounding box's one or more attributes; an output device configured to output the data signal, wherein when the received data includes at least two of image data, acoustic data, and textual data, and at least a machine-defined classification corresponding to the image data, the acoustic data, and the textual data, respectively, the processing device executes an algorithm that uses a separate bounding box based on a specified data type to compare features of the measured difference data or match data against the one or more predetermined thresholds associated with properties of the specified data type.
However, Mannino teaches the processor being further configured to: execute at least one watchbox for each of the one or more selected activity models, the at least one watchbox being used to capture feature data from the received data, the feature data including at least one of features and properties of events or activities occurring in the area of interest, the at least one watchbox including one or more bounding boxes for comparing the received data to reference data, the one or more bounding boxes having one or more attributes which correspond to the feature data and the reference data to be compared according to a specified data type (see figure 10, figure 13, para. 0070, where Mannino discusses an overall watchbox that contains multiple bounding boxes to analyze data such as buildings, street signs, people, roads, and text and comparing input data with the reference database objects to perform object recognition);
measure, for each bounding box, one of data differences and data matches between the received data and the reference data based on the bounding box's one or more attributes (see figure 10, figure 13, para. 0070, where Mannino discusses analyzing input data with bounding boxes containing buildings, street signs, people, roads, and text and comparing the input data to reference database objects to determine a match);
an output device configured to output the data signal (see figure 10, where Mannino discusses an output interface),
wherein when the received data includes at least two of image data, acoustic data, and textual data, and at least a machine-defined classification corresponding to the image data, the acoustic data, and the textual data, respectively, the processing device executes an algorithm that uses a separate bounding box based on a specified data type to compare features of the measured difference data or match data against the one or more predetermined thresholds associated with properties of the specified data type (see figure 10, figure 13, para. 0070, where Mannino discusses analyze input data such as buildings, street signs, people, roads, and text and comparing the input data to the reference database objects and determining whether the input data matches).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Bhat with Mannino to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform image change detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Bhat in this manner in order to improve image change detection by calculating the amount of change in multiple bounding boxes to properly detect changes in different data features.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Bhat, while the teaching of Mannino continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of selecting a bounding box to focus on an image region and comparing the region against a reference image to calculate different change amounts that assist in identifying important events.  The Bhat and Mannino systems perform image variance detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 2, Bhat teaches wherein the output device includes one or more user interfaces configured to display an output based on at least a portion of the data signal associated with the one or more watchboxes (see claim 1, para. 0041, where Bhat discusses triggering a user notification output in a display).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Bhat with Mannino to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform image change detection.  

Regarding claim 7, Bhat teaches wherein the one or more attributes of the at least one watchbox at least one of spatial, temporal, and spectral properties associated with the activity being monitored (see para. 0063, where Bhat discusses temporal cross frame analysis of image regions).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Bhat with Mannino to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform image change detection.  

Claim 17 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 24 is rejected as applied to claim 7 as pertaining to a corresponding method.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US 2020/0175303) in view of Mannino et al. (US 2016/0328856) in view of Johnson et al. (US 2015/0278640).

Regarding claim 3, Bhat and Mannino do not expressly teach wherein the memory device is configured to define relationships between a plurality of reference features such that at least one of the one or more reference features is a combination of at least two other reference features.  However, Johnson teaches wherein the memory device is configured to define relationships between a plurality of reference features such that at least one of the one or more reference features is a combination of at least two other reference features (see figure 6, figure 15, para. 0100, 0102, where Johnson discusses image and data captured over time based on feature indicators such as texture, color, patterns, and temperature and determining the relationship between the detected features and acceptable parameters).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Bhat and Mannino with Johnson to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform image change detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Bhat and Mannino in this manner in order to improve image change detection by calculating the amount of change for different time periods, therefore indicative of drastic change events.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Bhat and Mannino, while the teaching of Johnson continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of selecting a bounding box to focus on an image region and comparing the region against a reference image to calculate different change amounts that assist in identifying important events.  The Bhat, Mannino, and Johnson systems perform image variance detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 4, Bhat and Mannino do not expressly teach wherein the receiving device is configured with an interface for receiving the data in one or more datasets, each dataset having feature data of a particular a datatype.  However, Johnson teaches wherein the receiving device is configured with an interface for receiving the data in one or more datasets, each dataset having feature data of a particular a datatype (see figure 6, figure 8, figure 15, para. 0100, 0102, where Johnson discusses a user interface with different feature data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Bhat and Mannino with Johnson to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform image change detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Bhat and Mannino in this manner in order to improve image change detection by calculating the amount of change for different time periods, therefore indicative of drastic change events.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Bhat and Mannino, while the teaching of Johnson continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of selecting a bounding box to focus on an image region and comparing the region against a reference image to calculate different change amounts that assist in identifying important events.  The Bhat, Mannino, and Johnson systems perform image variance detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 5, Bhat teaches wherein the particular data type specifies one of image data, acoustic data, and text data (see figure 10, figure 13, para. 0070, where Mannino discusses an overall watchbox that contains multiple bounding boxes to analyze data such as buildings, street signs, people, roads, and text).
The same motivation of claim 4 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Bhat and Mannino with Johnson to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform image change detection.  

Regarding claim 6, Bhat teaches wherein the received data is obtained from one or more sources, which includes a sensor, a processing device on a network, and a database on a network (see para. 0063, where Bhat discusses temporal cross frame analysis of image regions).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Bhat and Mannino with Johnson to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform image change detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Bhat and Mannino in this manner in order to improve image change detection by calculating the amount of change for different time periods, therefore indicative of drastic change events.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Bhat and Mannino, while the teaching of Johnson continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of selecting a bounding box to focus on an image region and comparing the region against a reference image to calculate different change amounts that assist in identifying important events.  The Bhat, Mannino, and Johnson systems perform image variance detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claims 9, 13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US 2020/0175303) in view of Mannino et al. (US 2016/0328856) in view of Leizerovich et al. (US 2019/0354775).

Regarding claim 9, Bhat and Mannino do not expressly teach wherein the computing device is configured to use the one or more bounding boxes to which identify a geographical area within the at least one watchbox and cause the processor to execute an algorithm for comparing the measured difference data or match data the predetermined threshold, wherein the algorithm associated with the one or more bounding boxes is based on a Bayesian belief network.  However, Leizerovich teaches wherein the computing device is configured to use the one or more bounding boxes to which identify a geographical area within the at least one watchbox and cause the processor to execute an algorithm for comparing the measured difference data or match data the predetermined threshold, wherein the algorithm associated with the one or more bounding boxes is based on a Bayesian belief network (see para. 0088, 0101, 0205, where Leizerovich discusses using global positioning satellite system and Bayesian network to perform image comparison across images).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Bhat and Mannino with Leizerovich to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform image change detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Bhat and Mannino in this manner in order to improve image change detection by using a bounding region that focuses on specific regions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Bhat and Mannino, while the teaching of Leizerovich continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of selecting a bounding box to focus on an image region and comparing the region against a reference image.  The Bhat, Mannino, and Leizerovich systems perform image variance detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 13, Bhat teaches wherein the memory device is configured to store at least the comparison result (see para. 0069, where Bhat discusses machine learning model to detect objects and calculate the temporal differences).
The same motivation of claim 9 is applied to claim 13.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Bhat and Mannino with Leizerovich to derive at the invention of claim 13.  The result would have been expected, routine, and predictable in order to perform image change detection.  

Claim 18 is rejected as applied to claim 9 as pertaining to a corresponding method.

Regarding claim 19, Mannino teaches wherein the method comprises: received data include comparing image features of the measured difference data or match data against one or more predetermined thresholds associated with image properties (see figure 10, figure 13, para. 0070, where Mannino discusses analyze data such as text and comparing the reference database objects to determine a match).
The same motivation of claim 9 is applied to claim 19.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Bhat and Mannino with Leizerovich to derive at the invention of claim 19.  The result would have been expected, routine, and predictable in order to perform image change detection.  

Regarding claim 20, Mannino teaches wherein if the received feature data includes text data and at least a machine-defined classification corresponding to text data, the processing device executes an algorithm for comparing text features of the measured difference data or match data against the one or more predetermined thresholds associated with text properties (see figure 10, figure 13, para. 0070, where Mannino discusses analyze data such as text and comparing the input data to reference database objects to determine a match).
The same motivation of claim 9 is applied to claim 20.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Bhat and Mannino with Leizerovich to derive at the invention of claim 20.  The result would have been expected, routine, and predictable in order to perform image change detection.  

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US 2020/0175303) in view of Mannino et al. (US 2016/0328856) in view of Leizerovich et al. (US 2019/0354775) in view of Oya et al. (US 2014/0125834).

Regarding claim 14, Bhat, Mannino, and Leizerovich do not expressly teach teaches wherein, via the activity model, the computing device is configured to determine one of an amount of change or an amount of correspondence between a current comparison result and one or more previous comparison results stored in the memory device.  However, Oya teaches wherein, via the activity model, the computing device is configured to determine one of an amount of change or an amount of correspondence between a current comparison result and one or more previous comparison results stored in the memory device (see figure 15, figure 20A, para. 0037, 0101, where Oya discusses calculating the rate of change associated with image data and comparing the change amount to a threshold).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Bhat, Mannino, and Leizerovich with Oya to derive at the invention of claim 14.  The result would have been expected, routine, and predictable in order to perform image change detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Bhat, Mannino, and Leizerovich in this manner in order to improve image change detection by calculating the amount of change for different time periods, therefore indicative of drastic change events.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Bhat, Mannino, and Leizerovich, while the teaching of Oya continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of selecting a bounding box to focus on an image region and comparing the region against a reference image to calculate different change amounts that assist in identifying important events.  The Bhat, Mannino, Leizerovich, and Oya systems perform image variance detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 15, Oya teaches wherein the memory device is configured to store comparison results that include an amount of change or an amount of correspondence occurring in the at least one selected watchbox between the received data and the one or more reference features of the at least one or more bounding boxes (see figure 15, figure 20A, para. 0037, 0101, where Oya discusses calculating the rate of change associated with image data and comparing the change amount to a threshold).
The same motivation of claim 14 is applied to claim 15.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Bhat, Mannino, and Leizerovich with Oya to derive at the invention of claim 15.  The result would have been expected, routine, and predictable in order to perform image change detection.  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US 2020/0175303) in view of Mannino et al. (US 2016/0328856) in view of Oya et al. (US 2014/0125834).

Regarding claim 25, Bhat and Mannino do not expressly teach wherein the at least one watchbox is selected based on a prior analysis of the extracted features in a previously selected watchbox. However, Oya teaches wherein the at least one watchbox is selected based on a prior analysis of the extracted features in a previously selected watchbox (see para. 0029, where Oya discusses calculating time progress of change for preset regions).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Bhat and Mannino with Oya to derive at the invention of claim 25.  The result would have been expected, routine, and predictable in order to perform image change detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Bhat and Mannino in this manner in order to improve image change detection by calculating the amount of change for different time periods, therefore indicative of drastic change events.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Bhat and Mannino, while the teaching of Oya continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of selecting a bounding box to focus on an image region and comparing the region against a reference image to calculate different change amounts that assist in identifying important events.  The Bhat, Mannino, and Oya systems perform image variance detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663